Appeal from a decision of the State Industrial Board filed December 28, 1936, denying an award in a death claim. The claimant seeks compensation as the widow of the decedent. The evidence justified the State Industrial Board in holding that the claimant entered into a common-law marriage in 1914 with George Chepelewitz; that during the life of the latter and while he was still her husband at common law she assumed to marry Stephen Khvedchinia, the deceased employee; and that there was no adequate proof that the common-law marriage had been dissolved when the second marriage ceremony was performed. Decision unanimously affirmed. Present — Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.